CUDAHY, Circuit Judge,
dissenting.
In my view, neither of the majority’s arguments provides an adequate basis for reversing this judgment. Volvo has waived any objections it may have had to the district court’s choice of law and to the *1227comments of plaintiffs’ counsel during their closing arguments.

Choice of Law

The majority’s general discussion of choice of law in diversity cases involving transfers among districts is accurate, but the district court’s application of Indiana substantive law in this case is not an adequate basis for overturning this verdict. Throughout this lengthy litigation, Volvo has insisted that Indiana law applies to the controversy, and the district court did exactly what Volvo asked it to do in this respect. Even in this court Volvo has never argued that the district court erred by applying Indiana law. Surely Volvo’s counsel realized, as the majority apparently has not, that Volvo simply cannot object at this stage of the proceedings to the application of Indiana products liability and damages law.
The majority says the choice of law issue in the case was raised “directly or indirectly” at least twice below, and the majority faults the district court for never making a clear choice under Arkansas choice of law rules. It is true that the record on appeal does not contain a statement by the district court about the choice of law, but this is not conclusive because the record does not contain transcripts of any pretrial hearings. This gap in the appellate record can surely not be the basis for reversing the judgment; after all, the appellant has the duty to bring up a record adequate for review. Therefore, the majority appears to hold that it was error for the district court to apply Indiana substantive law. Determining whether the district court erred and whether Volvo waived the point requires a more detailed consideration of the procedural history of this case.
As the majority notes, the plaintiffs originally filed their claims in the district court in Arkansas against defendants Volvo and U-Haul of Central Indiana, and the case was then transferred on plaintiffs’ motion to the Southern District of Indiana. Arkansas choice of law rules would not have applied to defendant U-Haul because the reason for the transfer was that plaintiffs could not get personal jurisdiction over U-Haul in Arkansas. See 28 U.S.C. § 1406(a) (transfer when plaintiff files in wrong district). Under these circumstances, plaintiffs may not gain an advantage over the defendant by first choosing a forum which does not have jurisdiction over the defendant and then insisting that the transferee court apply the transferring court’s law. Roofing & Sheet Metal Services, Inc. v. La Quinta Motor Inns, 689 F.2d 982, 991-93 (11th Cir.1982); Martin v. Stokes, 623 F.2d 469, 472 (6th Cir.1980). Cf. Van Dusen v. Barrack, 376 U.S. 612, 639-40 & n. 42, 84 S.Ct. 805, 820-21, 11 L.Ed.2d 945 (1964) (declining to decide whether holding applies where plaintiffs seek transfer after suing in wrong district). With respect to defendant Volvo, the nature of the transfer is not entirely clear. There was personal jurisdiction over Volvo in both Arkansas and Indiana, but it is perhaps arguable that the reasons for the transfer can be applied for the benefit of defendant Volvo so that the rule requiring application of the law of the transferring jurisdiction (the Van Dusen rule) would not apply to Volvo either.1 On the other hand, if the reasons for transfer of U-Haul could not be applied for the benefit of Volvo, then the Van Dusen rule would require application of Arkansas choice of law rules to Volvo. This was the approach taken by the district and circuit courts in Piper Aircraft Co. v. Reyno, 454 U.S. 235, 245 n. 10, 102 S.Ct. 252, 260, 70 L.Ed.2d 419 (1981).
For purposes of argument, I shall assume that the district court should have applied Arkansas choice of law rules to Volvo and Indiana choice of law rules to U-Haul. It is clear that the district court’s application of Indiana products liability law to Volvo could only have been error if Arkansas choice of law rules would have *1228dictated that Arkansas law apply. Yet the majority does not resolve that question, relying instead on the district court’s failure (on our incomplete record) to consider Arkansas choice of law rules. It is wholly possible that Arkansas choice of law rules would apply Indiana law to Volvo. In that case, the district court was entirely correct.
However, even if we suppose that Arkansas choice of law rules would have applied Arkansas law to Volvo, it is egregiously unfair to reverse this judgment now on this basis. Before trial in the district court, the major legal dispute concerned two highly technical procedural matters which had choice of law dimensions. Judith Gonzalez had been a minor when the accident occurred and when the suit was filed, and she reached her majority while the suit was pending. The plaintiffs filed an amended complaint substituting her as plaintiff for her father who had originally brought her claims as her next friend. Volvo argued in the district court that Judith's claims should be dismissed because 1) the substitution came too late under Indiana law, and 2) timely substitution under Indiana law was a “substantive” condition precedent to bringing such a claim. Volvo contended that because Indiana courts labeled the requirement “substantive,” the federal courts could not apply Fed.R.Civ.P. 15(c) and 17(a) (relating back such substitutions to the date of original pleading) without violating the Erie doctrine. For our purposes, the central point is that Volvo was insisting on the application of Indiana law. The plaintiffs responded, and the district court agreed, that, regardless of the label Indiana courts put on the substitution issue, the problem of relating back and substitution was a procedural problem clearly covered by Fed.R.Civ.P. 15(c) and 17(a). See Hanna v. Plumer, 380 U.S. 460 (1965).2 While the papers filed in the district court include some discussion of whether Indiana or Arkansas law of substitution should apply, the major question was whether state or federal law governed the question. Of course, Volvo was insisting all along that Indiana law applied, and because the federal court applied federal law, there was no need to choose which state law applied.
The other procedural problem was closely related. Roger Gonzalez was not appointed personal representative of his wife’s estate until November 1980, more than three years after the accident. Volvo also sought dismissal of the wrongful death claim because the appointment of Roger as personal representative came too late under Indiana “substantive” law. The plaintiffs took the parallel position that Rules 15(c) and 17(a) governed the matter, and the district court agreed. Again, Volvo has insisted all along that Indiana law should apply.
Only one other pretrial dispute involved a choice of law dimension. Plaintiffs originally brought a breach of warranty claim against Volvo. Volvo sought summary judgment on the claim based on lack of privity under Indiana law. Plaintiffs argued that Arkansas law (which apparently does not require privity) applied to the claim. The record before us does not indicate how or when the dispute was resolved, but plaintiffs expressly abandoned their breach of warranty claim before trial. Therefore, there was no need to resolve that choice of law issue, but again, Volvo insisted that Indiana law should apply.
My examination of the record shows no other disputes over the choice of law in the case. The district court applied federal procedural law and the Indiana law of products liability and damages to both defendants. In doing so, apart from the two procedural matters discussed above, Volvo got exactly what it had wanted all along— *1229application of substantive Indiana law. Throughout the lengthy pretrial proceedings, in the trial brief, in the post-trial motions, and before this court, Volvo has argued and cited Indiana law. The district court applied Indiana law, and, under these circumstances, it is manifestly unfair and inappropriate for this court to reverse the judgment on the choice of law issue.

Closing Argument

The majority also reverses the judgment below based on comments made by plaintiffs’ counsel during closing arguments. However, in the absence of any objection below, those comments are not sufficient grounds for reversal in a civil trial such as this.
The majority acknowledges that the defendants did not make contemporaneous objections to the relevant comments, but the problem is more severe than that. The record reveals no response of any kind until after the verdict. Defendants did not object to the statements during the plaintiffs’ arguments; they did not object after the arguments. They did not ask Judge Dillin to admonish plaintiffs’ counsel in the presence of the jury. Nor did they request any stronger instructions to counter the impact of any improper statements. The defendants objected to the comments for the first time in post-verdict motions when it was too late to take remedial measures of any kind.
Under these circumstances, reversal based on improper argument is justified only in extreme circumstances. The Supreme Court has said when faced with a similar problem that “counsel for the defense cannot as a rule remain silent, interpose no objections, and after a verdict has been returned seize for the first time on the point that the comments to the jury were improper and prejudicial.” United States v. Socony-Vacuum Oil Co., 310 U.S. 150, 238-39, 60 S.Ct. 811, 851, 84 L.Ed. 1129 (1940). The reasons for the rule are obvious. The trial court should have the opportunity to rectify errors while it is possible to do so without ordering a new trial. Otherwise, counsel may refrain from objecting, speculate on the jury verdict, and seek to have an adverse judgment set aside on appeal. Deviation from this rule is justified only in exceptional circumstances involving fundamental error and a plain miscarriage of justice. See Rothschild v. Drake Hotel, Inc., 397 F.2d 419, 423 (7th Cir.1968); Christian v. Hertz Corp., 313 F.2d 174, 175 (7th Cir.1963). See also Pietrucha v. Grant Hospital, 447 F.2d 1029, 1039 (7th Cir.1971) (Pell, J., dissenting) (objections to closing arguments not made in trial court cannot be considered for the first time on appeal).
We are dealing here, of course, with matters properly left to the trial judge's sound discretion. There are many ways to deal with objectionable arguments, and certainly the trial judge is in the best position to gauge the probable effects of the improper statements and possible remedial measures on the jury. In this case, Judge Dillin, an experienced and able trial judge, instructed the jury that corporate parties are to be treated just as other parties are, that sympathy and prejudice should play no part in the verdict, and that arguments of counsel are only arguments, not evidence. In the absence of objections, I cannot say that his decision not to take further steps was an abuse of discretion or fundamental error.
Nor can I say that the verdict was the product of inflamed emotion or prejudice. The damages awarded here ($250,000 for Jennie Gonzalez’ death and $216,000 for Judith Gonzalez’ permanent injuries) were quite moderate in light of the injuries. In fact, Volvo has not argued on appeal that the damages were excessive or unsupported by the evidence. The difficult issues for the jury in the case against Volvo involved proximate cause and the extent of Volvo’s duty to warn customers about potential dangers in using bumper hitches. The parties introduced evidence on both sides of those questions, and although members of this court might not have reached the same verdict, the verdict was not unjustified.
The majority’s conclusion that the statements in closing argument prevented a fair trial seriously underestimates, in my view, the fairness and common sense of the jury. First, we are dealing here with closing ar*1230guments — not with evidence or instructions from the judge. The jury knew it was only hearing an argument, and it knew it would be hearing from the other side and from the judge before retiring for deliberations. We do the jurors a great disservice by assuming that they would not have been skeptical about counsel’s arguments. United States v. Socony-Vacuum Oil Co., supra, 310 U.S. at 239, 60 S.Ct. at 851.
Second, the objectionable statements were only small portions of the argument, and it is not at all clear to me that they resulted in a miscarriage of justice. The references to the defendants’ status as large corporations surely did not come as a surprise to the jury. It was never a secret that the case pitted consumers against two well-known companies. Certainly it was not proper for counsel to dwell on this fact, but I find it difficult to believe that mentioning this fact several times irretrievably tainted the verdict. Counsel’s comments about the credibility of witnesses also do not rise to the very high level of impropriety needed to reverse a judgment. It is entirely proper to argue credibility to the jury and to highlight the evidence which may cast doubt on the credibility of witnesses, such as, in this case, the alleged financial dependence of all of defendants’ witnesses on the defendants themselves. Plaintiffs’ counsel may have crossed the wavering line between argument and expression of their own opinions, but defense counsel made the same mistakes. In addition, the exaggerated or imprecise reference to U-Haul as the largest company in the world was made during otherwise appropriate comment on the credibility of a defense witness whose business was selling hitches to, among others, trailer rental companies. When the majority says that counsel made statements “improperly suggesting criminality on the part of defendants’ corporate officers,” it blows out of all proportion an overdrawn analogy. The statement in question was an ill-advised analogy between Judith’s situation in the hospital (“trapped within a prison within her own body for three months”) and being in prison for three months. I find it difficult to believe that the jury would have seriously interpreted this analogy as a “suggestion of criminality.” Finally, counsel’s suggestion that the jury “set safety standards that you want applicable for our country” may have been improper, but it does not justify a reversal. In fact, there is a great deal of truth in counsel’s statement, for we do rely on products liability litigation as a significant, though sometimes crude and unpredictable means for regulating the safety of products on the market.
Without condoning any of these statements by plaintiffs’ counsel, in my view they simply do not rise, whether taken individually or together, to the extreme level of impropriety needed to overthrow a verdict in the absence of any objection until after the verdict is in. Reversing the judgment on this basis can only encourage other counsel to refrain from objecting below, to speculate on their success with the jury, and then to try to persuade this court to set aside the adverse verdicts on grounds never raised below.
I would affirm, and I, therefore, respectfully dissent.

. In fact, Volvo itself made this argument below in support of its motions for partial summary judgment and claimed that Indiana law (including, presumably, Indiana choice of law rules) should therefore apply. Record at 695-96.


. The majority appears to assume that state law governs both of these procedural matters. Slip op. at 5. That issue was hotly disputed before the district court and before this court, and it is not. easily resolved. Compare the opinions of Chief Justice Warren and Justice Harlan in Hanna v. Plumer, 380 U.S. 460, 85 S.Ct. 1136, 14 L.Ed.2d 8 (1965), with Walker v. Armco Steel Corp., 446 U.S. 740, 100 S.Ct. 1978, 64 L.Ed.2d 659 (1980). In light of the majority’s disposition of the case, I think that it is improper to imply, as the majority does, a holding on the question. However, the majority’s wording is too ambiguous to establish the law of the case on the question.